UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7952


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ERIC MARTIN VAN BUREN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.       Norman K. Moon,
District Judge. (3:00-cr-00066-nkm-mfu-1; 3:07-cv-80016-nkm-mfu)


Submitted:    December 16, 2008            Decided:   December 29, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Martin Van Buren, Appellant Pro Se.    Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eric Martin Van Buren seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000)

motion and his Fed. R. Civ. P. 59(e) motion for reconsideration.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.                   28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2000).       A    prisoner    satisfies      this

standard   by    demonstrating        that     reasonable      jurists   would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                            Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have    independently      reviewed     the   record   and

conclude   that      Van   Buren     has   not   made   the     requisite   showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed    in    forma       pauperis,    and    dismiss    the   appeal.      We

dispense      with    oral    argument        because    the     facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED

                                           2